 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0046-MCE
11
                                  Plaintiff,              STIPULATION REGARDING EXCLUDABLE
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                           v.                             ORDER
13
     NOE GANDARA-SOTO,                                    DATE: January 9, 2020
14                                                        TIME: 10:00 a.m.
                                 Defendants.              COURT: Hon. Morrison C. England, Jr.
15

16                                                   STIPULATION
17         1.      By previous order, this matter was set for status on January 9, 2020, and then continued to
18 April 9, 2020, at 10:00 a.m., on the Court’s own motion.

19         2.      By this stipulation, the defendant now moves to exclude time between January 9, 2020,
20 and April 9, 2020, under Local Code T4.

21         3.      The parties agree and stipulate, and request that the Court find the following:
22                 a)      The government has represented that has produced the discovery associated with
23         this case including, among other things, investigative reports, photographs, as well as audio and
24         video recordings.
25                 b)      Counsel for defense desires additional time to consult with his client, to review
26         the current charges, to conduct investigation and research related to the charges, to review
27         discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial
28         motions, and to otherwise prepare for trial.

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER             1
 1                c)      Defense counsel believes that failure to grant the above-requested continuance

 2        would deny counsel the reasonable time necessary for effective preparation, taking into account

 3        the exercise of due diligence.

 4                d)      The government does not object to the continuance.

 5                e)      Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of January 9, 2020 to April 9, 2020,

10        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

11        because it results from a continuance granted by the Court at defendants’ request on the basis of

12        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

13        of the public and the defendant in a speedy trial.

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION RE: SPEEDY TRIAL ACT; ORDER            2
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: January 14, 2020                                MCGREGOR W. SCOTT
                                                            United States Attorney
 6
                                                            /s/ JAMES R. CONOLLY
 7                                                          JAMES R. CONOLLY
                                                            Assistant United States Attorney
 8
     Dated: January 14, 2020                                /s/ JESSE I. SANTANA
 9                                                          JESSE I. SANTANA
                                                            Counsel for Defendant
10                                                          NOE GANDARA-SOTO
11
                                                    ORDER
12
            IT IS SO ORDERED.
13

14 DATED: January 21, 2020

15

16
                                                _______________________________________
17                                              MORRISON C. ENGLAND, JR.
                                                UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER           3
